Title: To Alexander Hamilton from Richard Morris, 28 November 1793
From: Morris, Richard
To: Hamilton, Alexander



Scarsdale Westchester County [New York]Novr. 28th. 1793
My Good Sir

I am Ashamed I have not before this performed my promise in proposing some Amendments to the Excise Law; had I not promised I Should not Have troubled you on the head, for tho I think Amendment necessary, difficulties Arise that I cannot gett over. I have Several times Satt down to Reduce my Amendments in form to a Law. I am Stoped almost in the first Sentence. I shall therefore Only Inclose you the Heads of my proposed Amendments. The great Difficulty, Expence, and prospect of Increasing Expence, in the Execution of the Excise law, Arises from the Country Distilleries. They are Generally Remote from one Another, do but Little and therefore it is difficult to find Collectors who for the Recompense will Attend them And unless great care is taken in the Appointment the dutys are at Risque in their Hands none but Indigent persons will Accept. To Remove these Difficulties I send the Inclosed, which when I first Resolved them in my mind I was Really pleased with and thought they would Do, but I now think otherways much Doubting whether they will Effect any good End, and nothing but my promise has induced me to put them on paper. However youl See my design was a Collection from the Country Distilleries for Less than two pr Cent. If Any thought in it Should at any future Day be of any Use to the Genl Govt. it will give me pleasure. My best Respects Await your Lady. With Sincear Wishes for the Health of your Selves and Children I am Good Sir with Real Esteem and all Due Respect your Obliged friend and
Very Hum Servt

Rcd Morris
Alexander Hamilton Esqr.

 